Case: 2:18-cv-00272-MHW-CMV Doc #: 90 Filed: 03/26/21 Page: 1 of 1 PAGEID #: 3303




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                  )
  et al.,                                      )
                                               )
         Plaintiffs,                           )    Case No. 2:18-cv-00272
  v.                                           )
                                               )
  STEPHANIE McCLOUD,                           )    Judge: Michael Watson
  et al.,                                      )
                                                    Magistrate Judge: Chelsey Vascura
                                               )
         Defendants.
                                               )


                                               ORDER

       This matter is before the Court on the parties’ Joint Motion (&) 1R   ZKLFK LV

*5$17(' For good cause shown, the briefing on Plaintiffs’ Motion for Fees and Costs (&)

1R   is temporarily 67$<('. The parties are 25'(5(' to file a joint status report

detailing the status of their discussion regarding the fee motion and Defendants’

compliance with the Court’s December 16, 2020 order on or before $35,/  .

Should the parties inform the Court that their discussions have ceased to be productive, the

Court will reinstate briefing on the fee motion immediately.



       ,7,66225'(5('


        V&KHOVH\09DVFXUD
       _____________________
       &+(/6(<09$6&85$
       UNITED STATES 0$*,675$7( JUDGE
